Title: To Thomas Jefferson from William Jones, 3 August 1805
From: Jones, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     London 3rd Augt 1805
                  
                  The favor of your order was handed to us by Mr. Tunnicliffe & during the short time allowed me have used our best exertions to furnish the articles. They are of the best workmanship & we hope they will please. The small pamphlet on Cyder & Perry is out of print & very scarce but we will endeavour to procure you one by the time we may next be favored with an order. Mr. Tunnicliffe has paid us our account as under.
                  I am Sir For Self & S Jones Your obt hble Servt
                  
                     Wm Jones 
                     
                  
                Enclosure
                                                
                            His Excellency Thomas Jefferson
                     Bought of W & S. Jones 
                     
                     
                        
                           
                              A pair of 18 Inch Globes
                              
                              7–
                              7–
                              
                           
                           
                              A compass and fitting
                              
                              
                              6–
                              
                           
                           
                              A improved sliding hour circle
                              
                              
                              8–
                              
                           
                           
                              A pr of red leather covers to Globes
                              
                              1–
                              6–
                              
                           
                           
                              Arrowsmiths Map of Europe
                              
                              2–
                              5–
                              
                           
                           
                              
                                  Ditto   of Asia
                              
                              2–
                              5–
                              
                           
                           
                              
                                  Ditto   of Africa
                              
                              2–
                              5–
                              
                           
                           
                              Almadilla’s Map of S America by Rador 
                              
                              2–
                              12–
                              6
                           
                           
                              Baxter’s History of England bds
                              
                              2–
                              2–
                              
                           
                           
                              Cambrun an Brewing
                              
                              
                              8–
                              
                           
                           
                              Adams Geometrical Essays 2 of Ova
                              
                              
                              19–
                              
                           
                           
                              Adams introduction to Practical Astrony
                              
                              
                              2–
                              6
                           
                           
                              A portable drasing board and seat
                              
                              1–
                              1–
                              
                           
                           
                              A protracting parallel Ruler
                              
                              1–
                              16–
                              
                           
                           
                              A 1 Pr achrom Telescope & Adjustment
                              }
                              
                              
                              
                           
                           
                              To a Ramsdens Equitorial 
                              3–
                              3–
                              
                           
                           
                              With new parallel plate staves &c
                              
                              
                              
                           
                           
                              A Strong packing Case
                              
                              1–
                              10–
                              
                           
                           
                              
                              £
                              29–
                              16–
                              
                           
                        
                     
                     132.[46] D 29–16–
                        
                            
                            
                        
                    
               